                                 UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                              Case No. 21CR1760-LAB

                                           Plaintiff,
                        vs.
                                                              JUDGMENT OF DISMISSAL
SANTOS RALPH RIVAS,


                                        Defendant.



IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
☐
      granted the motion of the Government for dismissal of this case, without prejudice; or
☐     the Court has dismissed the case for unnecessary delay; or

☒     the Court has granted the motion of the Government for dismissal, without prejudice; or

☐     the Court has granted the motion of the defendant for a judgment of acquittal; or

☐     a jury has been waived, and the Court has found the defendant not guilty; or

☐     the jury has returned its verdict, finding the defendant not guilty;

☒     of the offense(s) as charged in the Indictment:
      21:952, 960 ‐ Importation of Methamphetamine, Heroin, Fentanyl, and Cocaine (1)
      21:952, 960 ‐ Importation of Methamphetamine, Heroin, Fentanyl, and Cocaine (2‐4)




Dated: 6/30/2021
                                                         Hon. Larry Alan Burns
                                                         United States District Judge
